Citation Nr: 1759261	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  08-30 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral leg disability, other than patellofemoral syndrome and shin splints, including as secondary to a service connected back disability or service-connected right toe disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel


INTRODUCTION

The Veteran served honorably in the U.S. Marine Corps from November 1985 until August 1993.  This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2012, July 2014, and August 2015, the Board remanded this case.  In January 2011 the Veteran appeared at a hearing before an Acting Veterans Law Judge who is no longer employed by the Board.  A second hearing was held before the undersigned in December 2015.  

The February 2016 Board decision remanded the issues of service connection for a bilateral foot condition, bilateral patellofemoral syndrome, bilateral shin splints, and a bilateral leg condition.  In the rating decision of May 2017, service connection was granted for bilateral pes planus, left knee patellofemoral pain syndrome with shin splints, and right knee patellofemoral pain syndrome with subluxatable patella and shin splints.  The grant of service connection on these issues represents a complete grant of the benefits sought for bilateral foot condition, bilateral patellofemoral syndrome, and bilateral shin splints.  Those issues are no longer before the Board

The issue of entitlement to service connection for bilateral leg condition is REMANDED to the Agency of Original Jurisdiction.  VA will notify the veteran if further action is required.



REMAND

The February 2016 Board decision remanded the issue of entitlement to service connection for bilateral leg condition, other than patellofemoral syndrome and shin splints, including as secondary to a service connected back disability.  The remand required an examination to "identify all disabilities affecting the Veteran's . . . lower extremities".  It also required opinions as to etiology which considered aggravation and were supported by complete rationale.  

VA examinations for "Knee and Lower Leg Conditions" and for "Foot Conditions, including Flatfoot" were performed in March 2016.  The examiner mentioned a condition of "malicious malalignment syndrome" and described an "anteverted right hip".  However, the Veteran was not examined for conditions of the hips or the legs above the knees and no opinion on the etiology of any disease or injury in this area was provided.  

The May 2017 rating decision declared that the remanded bilateral leg condition is "deferred".  The Board does not see that further action has been taken on the deferred claim.  The Veteran has not yet been afforded a medical examination to address service connection for conditions of his hips and legs above the knees.  Thus, a new examination is necessary to ensure compliance with the Board's February 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA bilateral lower extremity examination, to include examination of the hips and legs above the knees, by an appropriate medical professional.  
The examiner is to identify all disabilities affecting the Veteran's hips and legs above the knees.  For each identified disability, the examiner is to state whether it is at least as likely as not (a 50 percent or greater probability) that the disability first manifested during the Veteran's active service or is otherwise related to active service.  As required in the Board's remand of February 2016, the examiner is to accept as fact the Veteran's testimony that he had leg and foot pain throughout his period of service, and that such pain continued after his discharge from service.

For each disability the examiner finds did not manifest during active service or is otherwise related to active service, the examiner should opine whether it is at least as likely as not (probability of 50 percent or greater) that the disability was caused or aggravated by the Veteran's service connected back disability, right great toe disability, or any of the service connected disabilities of the knees, lower legs, or feet.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

If aggravation is found, the examiner must note the baseline level of severity of the nonservice-connected disability prior to aggravation by the service connected disabilities listed previously.

The examination report must include a complete rationale for all opinions expressed.  


2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






